DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed with request noted above, as directed by the amendment, claim 1 has been amended to incorporate subject matter of claim 4. Claim 4 has been canceled. Thus, claims 1, 5, 13 and 16-21 are presently pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends on cancelled claim 4, as such, claim 13 is indefinite for depending on a cancelled claim. For examination purposes, it will be presumed that claim 13 depends on claim 1. Note, by making this assumption, claim 13 is a duplicate thereof of claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al., US 20030022105 A1 ( hereinafter “Prasad 2003”) in view of Prasad et al., US 20090114859 A1 (hereinafter "Prasad 2009" – previously cited).
Regarding claim 1, Prasad 2003 a method of generating singlet oxygen and/or reactive oxygen species in a localized volume of an individual ([0393-0394] [0413] claims 150-155): 
a) administering to the individual a photosensitizing agent having an absorption band maximum in the wavelength range of from 350 to 700 nm ([0394] [0406-0407] [0414-0416], [0429]) and 
b) exposing the individual to incident coherent pulsed electromagnetic energy having a wavelength between 700 nm and 1.4 microns and a repetition rate of from 100 MHz to 1 Hz ([0408-0409]), wherein a secondary electromagnetic energy having a wavelength of 350 to 700 nm is produced in the localized volume of the individual ([0394]), wherein the localized volume of the individual is at least 200 microns below a surface of the individual exposed 
 wherein the incident coherent pulsed electromagnetic energy is provided by a combination of a first laser providing a first incident coherent electromagnetic energy and a second laser providing a second incident coherent electromagnetic energy (see Fig. 15); and wherein the method is performed in the absence of inorganic nanoparticle upconverting agents (the disclosed dye in [0394] is organic) and the photosensitizing agent is selected from porphyrins, bacterioporphins, corrins, chlorins, bacteriochlorines, bacteriochlorophylls, corphins,phtalocyanins, azadipyrromethenes and complexes thereof ([0028]).
Prasad 2003 differs with claim 1 in that in Prasad 2003 discloses:  
(i) 	a two-photon excitation technique wherein an organic dye is required to convert photons having energies from about 600 nm-1300 nm to photons having energies of about 380 nm – 760 nm ([0394] and claim 150) to excite the photosensitizing agent ; and 
(ii)  	for the coherent pulsed electromagnetic energy, the first coherent electromagnetic energy and the second coherent electromagnetic energy are not synchronized in time and overlapped in space as recited in claim 1. 

(I) 	an efficient two-photon excitation limited to a specific wavelength which corresponds to the two-photon resonance of the dye; and 
(II)	due to the resonance nature, in two-photon excited process, the dye is susceptible to photobleaching. 
Prasad 2009 discloses a Four-Wave Mixing (FWM) process that overcomes the shortcomings of a two-photon process, because in a FWM process, dye(s) is/are not required, the secondary electromagnetic radiation is generated by cell compartment materials such as lipids, membranes, proteins [0060] using a coherent pulsed electromagnetic energy comprising incident electromagnetic radiation with a wavelength range of between 700-1400nm  and a repetition rate of from 100 MHz to 1 Hz ([0038] and [0041-0042] specific example include Laser 1 1064nm, Laser 2 781-923nm each of which is a pulsed laser, repetition rate of 76 MHz falls within the claimed range), to produce the secondary electromagnetic energy having a wavelength of 350 to 700 nm, ([0044] electromagnetic radiation in the visible or ultraviolet (UV) and/or [0046]) via interaction with inter alia cell compartment materials such as lipids, membranes, proteins etc., [0060]). The secondary electromagnetic energy can be used to excite a photosensitizing agent ([0046] “indirect activation”). The 
A person of ordinary skill in the art at the time of filing the claimed invention would have recognized from Prasad 2009 that FWM response from the coherent pulsed electromagnetic energy overcome the shortcomings of dyes in a two-photon process and still generate secondary electromagnetic radiation having a wavelength in the range of visible or ultraviolet (UV) range to excite a photosensitizer and the process would be safe as exemplified by Prasad 2009 in [0061] wherein with a peak intensity of ~ 6GW/cm2, there was no evidence of photodamage of cells and cytotoxicity for cells treated with ZnO and cells not treated with ZnO. 
 In view of the above,  it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the 
Regarding claim 16, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, as modified by the coherent pulsed electromagnetic energy light source of Prasad 2009, the first and second incident coherent electromagnetic energies combine to produce a Four-Wave Mixing (FWM) upconvernsion of the first and second coherent electromagnetic energies (Prasad 2009, [0042] and [0060] the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc.).
Regarding claim 17, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0039] that the four-wave mixing (FWN) includes Coherent anti-Stokes Raman Scattering (CARS). 
Regarding claim 18, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., hence not by collagen.
Regarding claim 19, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., the cell compartment materials are biological molecules.
Regarding claim 20, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] wherein the incident coherent pulsed electromagnetic energy is produced by Four-Wave Mixing (FWM), hence not by Second Harmonic Generation (SGH).
Regarding claim 21, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, as discussed in claim 1 above, Prasad 2003 discloses in [0414] deep-seated tumors such as those in the pancreases and neoplastics such as bronchial, cervical, esophageal or colon cancers which are at least 200 microns below a surface of an individual, note also in Prasad 2009, in [0059] that the cancer is nasopharyngeal epidermal carcinoma. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad 2003 in view of Prasad 2009 as applied to claim 1 above (see 35 . 
Regarding claims 5 and 13, Prasad 2003 in view of Prasad 2009 discloses the invention of claim 1 as discussed above, but does not explicitly disclose the average power density of the incident coherent light. Tung discloses an analogous system as that disclosed by Prasad 2009 (see Figs. 3a and 3B of Prasad for CARS technique [0039] and in Tung, [0033] CARS technique and [0040] incorporated by reference, see Fig. 1 in Evans et al.,) although Tung does not explicitly disclose the average power of the incident coherent light, in Tung, the average power of incident radiation of the analogous CARS technique  can be computed, in particular with reference to the CARS technique in Evans et al., incident electromagnetic radiation in Fig. 1 and text associated with Fig. 1 in Evans et al., power at the sample is disclosed as 50 mW (i.e., 50 X 10-3W),  focusing lens has numerical aperture of 1.2, power density (in W/cm2) as is well known is given by power (in W) divided by area (in cm2). The radius can be computed from numerical aperture and wavelength based on the well-known relationship                        
                             
                            r
                            =
                            
                                
                                    1.22
                                    λ
                                
                                
                                    2
                                    n
                                     
                                    S
                                    i
                                    n
                                    θ
                                
                            
                            =
                             
                            
                                
                                    061
                                    λ
                                
                                
                                    N
                                    A
                                
                            
                        
                     i.e.,                         
                            r
                            =
                             
                            
                                
                                    0.61
                                     
                                    X
                                     
                                    780
                                    n
                                    m
                                
                                
                                    1.2
                                
                            
                             
                            X
                             
                            1.0
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    c
                                    m
                                
                            
                            =
                            3.965
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                            c
                            m
                        
                    . The area is computed as follows:                         
                            A
                            =
                             
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                             
                            π
                             
                            X
                             
                            
                                
                                    (
                                    3.965
                                     
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            ≈
                            4.94
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    9
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    .The power density of the beam is power per unit area, in this case:                         
                            P
                            o
                            w
                            e
                            r
                             
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                            =
                             
                            
                                
                                    50
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            3
                                        
                                    
                                    W
                                
                                
                                    4.94
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            9
                                        
                                    
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ≈
                            1.012
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                             
                            W
                            /
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                     . It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have specified a power density of 1.02X107 as disclosed by Tung (Evans et al) in 6 to 5X107 W/cm2. 
Response to Arguments
Applicant's arguments filed 01/31/2022 and the declaration have been fully considered but they are not persuasive. The Declaration is insufficient to overcome the current rejections for the following reasons:
In item #7, it has been alleged that substitution of the laser system of Prasad 2003 for FWM laser system of Prasad 2009 is not possible apparently because: 
The sample would be irradiated not by a single NIR laser, but by two lasers; for instance, by 790-800 nm pulsed laser required for maximum two-photon excitation of most photosensitizers, and also by 1064 nm, required for FWM, but redundant in two-photon drug excitation. Meanwhile the 1064 nm laser has a several-fold higher absorption in water (an abundant component of biological tissues), than 800 nm laser. Thus, presence of 1064 nm irradiation would significantly raise the thermal damage and phototoxicity of the treatment. To compensate for these unwanted side-effects, it would be necessary to reduce the laser irradiation dose, making the photodynamic therapy treatment far less effective, probably subtherapeutic.

In response, it is noted that the current rejection proposes modifying the two-photon process that generates the secondary electromagnetic radiation 
In response to argument that the presence of 1064 nm irradiation would significantly raise the thermal damage and phototoxicity of the treatment, this argument is unpersuasive in view of the teachings of Prasad 2009 in [0061] wherein the FWM process has been tested and shown to be safe with no evidence of photodamage of cells and non-indication of cytotoxicity for cells. The same is expected in Prasad 2003 in view of Prasad 2009. 
It has also been alleged that:
Resonance CARS system (Prasad 2009) generally requires picosecond lasers, while two-photon excitation of photosensitizers (Prasad 2003) is most effective with femtosecond lasers. Hence, using picosecond laser system from Prasad 2009 for two-photon excited photodynamic therapy (Prasad 2003) would further reduce the treatment efficiency.

The statements above is also deemed not persuasive because:
 (1)  	Applicants statements in regards to reduced thermal efficiency is not backed by evidence or lab results to substantiate Applicant’s statement; 
(2) 	as noted above, the resultant process of Prasad 2003 in view of Prasad 2009 as proposed in the rejection of the claims is not a two-photon process as posited by Applicant, the modified process would not require dyes; and 
(3) 	in any event, in Prasad 2003,  [0448] teaches that light sources ranging between several  tens of femtoseconds and several nanoseconds (a range that includes picoseconds) is suitable to practice the invention and so does Prasad 
The statements above also address arguments in page 4-5 of the response. In conclusion, in view of the foregoing, a preponderance of all the evidence submitted in view of the rejection of record set forth herein indicates that the claimed subject matter is unpatentable. 
Examiner also has no suggestion for any allowable subject matter from Applicant’s disclosure in light of the rejection of record and the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793